Alicia Racanelli, CSR
                              Official Court Reporter
                              201st Judicial District Court
                              Room 327
                              1000 Guadalupe Street
                              Austin, Texas 78701

                              Phone: (512) 854-4028
                              Fax: (512) 854-2268




                                                              January 15, 2015
                      l
Mr. Jeffrey D. Kyle, Clerk
Third Court of Appeals
P. O. Box 12547
Austin, Texas 78711


Re:    Court of Appeals No. 03-14-00721-CV
       Trial Court Cause No. D-1-GN-13-001195
       Raul Martinez vs. Deutsche Bank National Trust Company as Trustee for Amiquest
       Mortgage securities, Inc., et al.

Dear Mr. Kyle:

I received your letter dated January 13, 2015, addressed to LaDelle Abilez and myself regarding
an overdue record in the above-referenced matter.

The hearing was held in the 200th District Court, not in our court, which is the 201st District
Court.

Please contact me if you have any further questions at alicia.racanelli@co.travis.tx.us.


                                                  Warmest regards,

                                                    /s/ Alicia Racanelli

                                                  Alicia Racanelli
                                                  Official Court Reporter
                                                  201st District Court